F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                        MAY 23 2002
                           FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk


    In re: RODDY MAC STEWART and
    DEBORAH B. STEWART, also
    known as Debbie Stewart, also known
    as Debbie B. Stewart,
                                                       No. 01-3229
               Debtors,                            (BAP No. KS-00-067)
                                                    (Appeal from BAP)
    _______________________________

    THE CADLE COMPANY,

               Plaintiff - Appellant

    v.

    RODDY MAC STEWART and
    DEBORAH B. STEWART,

               Defendants - Appellees.


                            ORDER AND JUDGMENT          *




Before SEYMOUR , PORFILIO , and BALDOCK , Circuit Judges.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Appellant The Cadle Company appeals from an order of the Bankruptcy

Appellate Panel (BAP) of the Tenth Circuit affirming the district court’s order

that, in turn, affirmed the Bankruptcy Court for the District of Kansas’s judgment

granted in favor of appellees Roddy Mac and Deborah B. Stewart. Our

jurisdiction arises under 28 U.S.C. § 158(d), and we affirm.

       The BAP opinion fully sets out the relevant facts and issues raised in this

appeal and we need not repeat them here.         See The Cadle Co. v. Stewart (In re

Stewart) , 263 B.R. 608 (10th Cir. BAP 2001). On appeal from either a district

court’s decision in its capacity as a bankruptcy appellate court or a BAP’s opinion

affirming the district court, we independently review the bankruptcy court’s

decision, applying a “clearly erroneous” standard to the bankruptcy court’s

findings of fact and a “de novo” standard to its conclusions of law.      Phillips v.

White (In re White) , 25 F.3d 931, 933 (10th Cir. 1994) (appeal from district

court’s order affirming the bankruptcy court);       In re Albrecht , 233 F.3d 1258, 1260

(10th Cir. 2000) (appeal from BAP’s opinion). The parties did not question the

applicable law below.


                                            -2-
      We have carefully considered the record, the applicable law, and the

arguments of the parties. For substantially the same reasons stated in the BAP

opinion filed June 20, 2001, we conclude that the bankruptcy court’s findings of

fact are not clearly erroneous. The appellees’ request for attorney fees and costs

on appeal is DENIED.

      The judgment of the United States Bankruptcy Appellate Panel is

AFFIRMED.


                                                    Entered for the Court



                                                    Bobby R. Baldock
                                                    Circuit Judge




                                         -3-